CCA 38099. Notice is hereby given that a certificate for review of the decision of the Air Force Court of Criminal Appeals and supporting brief were filed under Rule 22 on the following issue:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS ERRED IN FINDING THAT IMAGES 8308, 8313, AND 0870 DID NOT ■ CONSTITUTE VISUAL DEPICTIONS OF A MINOR ENGAGED IN SEXUALLY EXPLICIT CONDUCT AS A MATTER OF LAW.
Appellant/Cross-Appellee will file a brief on both the issue granted review on April 1, 2014, and on the certified issue on or before May 19, 2014.
Appellee/Cross-Appellant will file a brief on the granted issue and may consolidate in' that brief a reply to the brief of the Appellant/Cross-Appellee on the certified issue no later than 30 days after the filing of the brief of Appellant/Cross-Appellee.
Appellant/Cross-Appellee may file a reply brief on the granted issue no later than 10 days after the filing of the brief of Appellee/Cross-Appellant on the granted issue.